Per Curiam,
An examination of this record has failed to convince us that there was any error “ in discharging the rule to set aside the sheriff’s sale.” It has been uniformly held that mere inadequacy of price, without more, is not sufficient ground for setting aside a sheriff’s sale: Hollister v. Vanderlin, 165 Pa. 248; Cake v. Cake, 156 Pa. 47. There is nothing to show that, in discharging the rule to show cause, there was any abuse of that discretion with which the court below is invested. Further discussion of the subject is unnecessary. We are all of opinion that no sufficient ground for reversal has been shown.
Decree affirmed and appeal dismissed, with costs to be paid by the defendant.